Citation Nr: 0200977	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  96-41 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Laura S. Rotstein, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

This veteran had active service from November 1952 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that determined no new and 
material evidence had been submitted in support of the 
veteran's service connection claim.

This matter was remanded in April 1999 for further 
development.  

In May 2000, the veteran testified at a personal hearing 
before the undersigned Board Member.  

In a June 2000 decision, the Board determined, first, that 
the veteran had submitted new and material evidence 
sufficient to reopen the claim for service connection, and 
second, that the claim should be denied as it was not well 
grounded.    

This matter now returns to the Board from a December 2000 
order by the United States Court of Appeals for Veterans 
Claims (Court), which, pursuant to a motion by the Secretary, 
vacated the part of the June 2000 Board decision that denied 
service connection for hypertension on the merits.  As this 
order specifically addressed only the second part of the June 
2000 decision, it left standing the portion of that decision 
which determined that new and material evidence had been 
submitted to reopen the claim.  Therefore, the issue before 
the Board is entitlement to service connection for 
hypertension.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim on appeal has been 
obtained by the RO

2.  Hypertension was not shown in service or for many years 
subsequent to discharge and it is not shown to be otherwise 
related to service. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent legislation reiterates 
and clarifies VA's well-known duty to assist claimants in the 
development of their claims for VA benefits.   This duty to 
assist requires VA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  This includes assistance in 
obtaining the claimant's service and VA medical records, 
records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claims for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Additionally, there is a 
duty to notify the veteran as to the evidence required to 
substantiate his or her claim.

Notwithstanding all of the above, every claimant has the 
responsibility to present and support his or her claim for VA 
benefits, but the Secretary shall give the benefit of the 
doubt to the claimant whenever there is an approximate 
balance of positive and negative evidence regarding any issue 
that is material to the determination of the matter in 
question.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  In addition, 
VA recently promulgated new regulations implementing these 
statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the matter on appeal has been 
obtained and developed by the agency of original 
jurisdiction, and that all reasonable efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
this claim have been made.  In this regard, the veteran has 
been afforded VA examinations and he has been given the 
opportunity to present oral testimony before the Board.  
Additionally, the RO has attempted on multiple occasions to 
obtain the veteran's service medical records, as well as 
records of treatment by health care providers and facilities 
named by the veteran.  All available records have been added 
to the claims file, and the veteran has not made VA aware of 
any additional available evidence, not yet of record, that 
may be pertinent to his claim. 

Furthermore, the Board notes that the veteran was put on 
notice as to the evidence required to prevail with his claim 
through numerous letters informing him that he must submit 
evidence showing that hypertension was incurred in or 
aggravated during military service, letters regarding his 
attempts to reopen his claim for service connection, numerous 
RO and Board decisions, and through the May 1996 statement of 
the case (SOC).  The veteran was provided with the applicable 
rules and regulations pertaining to his claim and informed of 
the reasons and bases for the RO's determinations.  There is 
no indication that the Board's present review of the claim 
regarding hypertension will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
In sum, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal for the issues involving 
hypertension has been obtained by the RO.



Factual Background

This veteran had active service from November 1952 to 
September 1954.  Numerous requests for service medical 
records have been returned with indications that the fire at 
the National Personnel Records Center in 1973 destroyed the 
records.  As such, they are unavailable.  

Private records dated in 1976 and 1977 reveal that the 
veteran was treated for hypertension.  These records include 
April 1976 hospitalization records for treatment of essential 
hypertension, the reports of which include a history of 
hypertension dating back to 1972.

During VA examination in August 1978, the veteran reported he 
had been diagnosed with arterial hypertension in 1956 and was 
placed on medication.  His blood pressure readings at the 
time of examination were sitting: 165/100; recumbent: 
175/105; and standing: 170/110.  The diagnosis was arterial 
hypertension, essential, mild.

A statement dated in October 1981, a private physician 
indicated that treatment for hypertension had occurred 
questionably in 1956.  That physician noted that all relevant 
treatment records from that time were totally destroyed in 
Miami riots in May 1979. 

An October 1981 statement from another private physician 
discloses treatment for hypertension since 1971 and indicates 
that records were unavailable due to "time lapse."  

Further, an unsigned statement dated in November 1981 and 
stamped by the University of Miami School of Medicine 
discloses that the veteran was hospitalized for one week in 
June 1955 with dizzy spells and extremely high blood pressure 
of 190/120.  An examination disclosed a kidney infection and 
essential hypertension.  The diagnosis was hypertension.  

VA inquiry to the University of Miami School of Medicine 
resulted in July 1982 response from the Medical Records 
Department, Jackson Memorial Hospital, Miami, Florida.  The 
reply to the VA request for pertinent records associated with 
this purported 1955 treatment indicated that the veteran's 
name did not appear in their files.  In August 1982, the 
veteran was contacted and asked for additional information to 
continue the search for medical records. 

During the veteran's 1983 personal hearing, he submitted a 
lay statement from his brother and an unsigned affidavit to 
the effect that the veteran had been transported from VA 
hospital to Jackson Memorial Hospital for emergency treatment 
in 1955.

In a June 1984 decision, the Board denied service connection 
for hypertension because the evidence of record (detailed 
above) did not show a basis for determining that hypertension 
was incurred within one year after separation from service. 

With an April 1985 statement, the veteran submitted a copy of 
a purported hospitalization report from the Jackson Memorial 
Hospital from June 17 to June 24, 1955.  The reported 
diagnosis was hypertension - kidney infection.  Aldomet was a 
medication prescribed.  Also submitted at this time was a 
copy of a previously submitted record, with an additional 
hand written note, signed by the physician and dated in 
October 1984, which stated only that the veteran was seen in 
1955. 

Along with a June 1985 statement the veteran submitted 
another copy of the above-noted purported hospitalization 
report with what appears to be a cover letter from the 
records department at the Jackson Memorial Hospital, dated 
July 1984, which indicated that a diligent search resulted in 
that report, identified as the only record found on the 
veteran.

In a September 1985 reply to another VA request for records, 
a representative of the Medical Records Department of the 
Jackson Memorial Hospital indicated again that the veteran 
does not appear in their files, even though additional 
information was provided. 

In the October 1990 Board decision, it was noted that 
Aldomet, the medication listed on the purported 1955 
hospitalization record submitted by the veteran, had not been 
patented until 1959 and not marketed until January 1963.  
With this finding, the Board decided that the purported 1955 
hospitalization record was not credible. 

VA outpatient treatment records dated from 1982 to 1990 show 
that the veteran had ongoing treatment for problems including 
hypertension at the VA facility in Miami.

In May 1994, the veteran submitted a statement and additional 
records.  Significantly, he submitted a statement from a 
private hospital dated in June 1981 in which the doctor noted 
emergency treatment in February 1955 for high blood pressure 
and indicated a long standing history of high blood pressure.  
The veteran also provided a January 1989 VA statement from 
the Miami VA Medical Center in which it is noted that he had 
been under care for hypertension for the prior 10 years.

In January 1996, the veteran provided personal and lay 
statements attesting to the presence of hypertension during 
his period of service.

A VA hospital report dated in July 1996 reveals a diagnosis 
of hypertension with a reported history of approximately 40 
years.  

During the veteran's hearing before a Member of the Board in 
May 2000, he testified that prior to service, he had never 
had any problems with high blood pressure.  After he entered 
service, within a few weeks time, he stated that he was in 
physical training when he became dizzy and collapsed.  He 
also stated that when he was in Korea in 1953, he began to 
experience those symptoms frequently.  He was then given 
night duty to avoid exposure to the sun, but he continued to 
have the nosebleeds and dizziness.  The veteran testified 
that he was placed on medication, but did not recall the 
names.  At separation examination, the veteran stated that he 
was told that his blood pressure was high and was warned that 
it would increase with age.  He also stated that in 1955, he 
was hospitalized for another problem, at which time it was 
discovered that he had a severe case of high blood pressure.  
He was then treated.  He was also hospitalized again in 1955 
for the same problem, and symptoms continued to increase over 
time.  

By way of the June 2000 decision, the Board found that the 
veteran had submitted new and material evidence sufficient to 
reopen his claim for service connection for hypertension.  
Specifically, the Board decided that the medical evidence 
combined with the veteran's own statements and those of 
others, were new to the record in that they were not 
associated with the claims folder at the time of the last and 
final determination by the Board in October 1990.  
Additionally, the evidence was considered material within the 
meaning of 38 C.F.R. § 3.156(a) in that it contributed to a 
more complete picture of the veteran's disability.  

As noted in the introduction, the June 2000 decision also 
denied service connection as not well grounded.  The Court in 
a December 2000 order vacated this portion of the decision; 
the issue of service connection for hypertension was remanded 
to the Board. 

In an October 2001 statement, the veteran's service 
representative essentially asserted that the case should be 
remanded for additional development because VA: failed to 
attempt to reconstruct the veteran's file; did not make a 
second request for service medical records; and ignored 
medical records proffered by the veteran with explanatory 
affidavits. 


Analysis

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (2001).

Service connection may also be allowed on a presumptive basis 
for hypertension, if this disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  
  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, no medical opinion or other competent medical evidence 
has been submitted to establish the onset of hypertension 
during the veteran's period of service or within the one-year 
presumptive period.  Although the veteran's service medical 
records are not of record, presumably destroyed by fire, 
other evidence submitted by the veteran does not substantiate 
a medical link between post-service hypertension and the 
veteran's period of service.  The Board recognizes that in 
cases where service records are missing or destroyed, case 
law requires a thorough explanation to the veteran on how 
service records are maintained, why the searches undertaken 
constitute a reasonably exhaustive search, and why further 
efforts would not be justified.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  

Despite the October 2001 contentions by the veteran's service 
representative, the evidence of record shows that over the 
years, VA has made numerous attempts to find the veteran's 
service medical records and reconstruct his file.  As 
discussed above, the RO has attempted on multiple occasions 
to obtain the veteran's service medical records, as well as 
records of treatment by health care providers and facilities 
named by the veteran.  All available records have been added 
to the claims file, and the veteran has not made VA aware of 
any additional available evidence, not yet of record, that 
may be pertinent to his claim.

The veteran was informed on several occasions of the missing 
records and the sort of evidence required to support his 
claim.  Nonetheless, the evidence submitted fails to 
demonstrate that post-service hypertension, first diagnosed 
in the mid-1970s many years after service, relates in anyway 
to the veteran's period of service.  

The Board is well aware that the veteran has presented a copy 
of a purported June 1955 hospital summary to show that 
hypertension was diagnosed within the one-year presumptive 
period following his separation from service.  This document 
was considered by the Board in October 1990 and was 
disregarded as not credible.  The medication, Aldomet, which 
was noted on this document purportedly from 1955, was not 
patented at that time nor was it available until years later.  
While the veteran and his representative now argue that the 
medication may have been available to the veteran in 1955 on 
some experimental basis, they have not presented any evidence 
to support this finding.  As such, the document remains 
incredible, and not probative to support the claim for 
service connection. 

The only medical evidence submitted subsequent to the October 
1990 decision which tends to establish that hypertension was 
present within one year of the veteran's separation from 
service is a copy of a statement with a typed date of 
February 5, 1955, from W.A. Patterson, M.D.  This statement 
indicates that the veteran was hospitalized in February 1955 
with a diagnosis of hypertension.  The Board finds this 
statement also inherently incredible because the statement, 
which is a copy, not an original, is dated by the physician's 
signature as June 16, 1981.  The veteran has been unable to 
furnish the original statement.   

The remainder of the medical evidence fails to place the 
onset of hypertension in or within one year of the veteran's 
period of military service.  The lay persons who provided 
statements on the veteran's behalf lack the expertise to give 
a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Further, a VA examination as required under 38 U.S.C.A. 
§ 5103A(d) is not necessary as the evidence is not sufficient 
to conclude that the veteran's current hypertension may be 
associated with service. Thus, as the veteran's service 
connection claim for hypertension is not substantiated by 
competent medical evidence, it must be denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Finally, the Board has considered the doctrine of 
the benefit of the doubt.  Without any evidence linking 
hypertension to the veteran's period of service, the 
preponderance of the evidence is against the claim for 
service connection.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
5107(b); Gilbert, supra.


ORDER

The veteran's claim of entitlement to service connection for 
hypertension is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

